REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 6, 8 - 13, 15 - 18, are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 9, several of the features of this claim was known in the art as evidenced by Allen et al (U.S. PG Pub. No. 2019/0163875) which discloses a method of determining a processing sequence for processing clinician notes in a medical record, the processing sequence including a plurality of algorithms, each respective algorithm of the plurality of algorithms being configured to perform a processing process on the clinician note to generate a respective output at ¶¶ [0025]-[0027], [0034]-[0035], [0110]-[0111]. Allen discloses determining one or more required outputs (“preferred annotation”) from the processing sequence at ¶¶ [0041], [0045], [0110]. Allen discloses determining the processing sequence based on the one or more required outputs determined, the data processing system being configured based on sequences previously determined at ¶¶ [0041], [0043] and [0045]; to wit: “As the training process proceeds, different combinations and orders of these algorithms are applied and scored...” See, also, ¶¶ [0111]-[0112]. But, Allen does not disclose receiving an output from a first algorithm in the processing sequence and changing an order in which subsequent algorithms in the processing sequence are to be executed based upon the output from the first algorithm received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668